On Application nob Reheaeing.
The opinion of the Court was delivered by
Poché, J.
Appellant’s counsel, in their application for rehearing, urgently strive to show error in our judgment, in not giving weight to testimony tending to show a novation, with plaintiff’s consent, of the debt sued upon, by the substitution of Levi, Wolff & Co. as debtors, in lieu and stead of Levi & Navra, the original debtors, and they confidently point to the testimony of defendant, who states that this novation was accepted by Tomlinson, an agent of plaintiff.
Our answer is, that novation was not pleaded, and could not, therefore, be proved. As we read defendant’s answer, we understand that he absolutely denies having ever been a debtor of plaintiff on account of the goods which are in suit, for the reason that they were not merchantable at the time that they were consigned and when received, and that he had ceased to be a member of the purchasing firm when the goods were made merchantable by plaintiff.
The defence that he never was a debtor is inconsistent with the position now assumed, that, as a debtor, he has been released or discharged by novation or otherwise.
Counsel also call our attention to a petition filed by them, with a document annexed, purporting to be extracts from the minutes of the United States District Court for the District of Louisiana, showing in bankruptcy that defendant had obtained a composition from his creditors, who had agreed to accept from him twenty-five cents on the dollar in full'of his liabilities, which document was not produced in the lower court, and they ask us to amend our judgment so as to reduce it to that proportion. It is elementary that an appellate tribunal cannot take cognizance of original evidence, or of matters which were not submitted to, or passed upon, by the lower court.
We see no reason to justify us to reopen this cause.
Appellant’s applications are, therefore, refused.